Citation Nr: 1829206	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  14-35 751	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for ischemic heart disease.

2.  Entitlement to an initial compensable rating for residual surgical scars post coronary artery bypass graft.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

Prior to the promulgation of a decision on the appeal, the Veteran submitted written statements withdrawing the appeal of the issues of an increased rating for ischemic heart disease, an initial compensable rating for residual surgical scars, and service connection for bilateral hearing loss and tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or the representative.  38 C.F.R. § 20.204(a) (2017).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1) (2017).  An appeal withdrawal is effective when it is received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b)(3) (2017).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c) (2017).

In an October 2016 appeals satisfaction notice, the Veteran indicated that he was satisfied and wished to withdraw all remaining issues contained in the most recent Supplemental Statement of the Case.  In April 2017, the Veteran, through his representative, submitted a written statement withdrawing the appeal of the same four issues.

As the Veteran submitted written statements withdrawing his appeal prior to the issuance of a final decision by the Board, the withdrawal is effective.  Thus, there are effectively no remaining allegations of error of fact or law concerning the issues on appeal.  38 U.S.C. § 7105(d)(5) (2012).  Accordingly, the Board does not have jurisdiction to review the appeal of the claims related to ischemic heart disease, residual surgical scars, bilateral hearing loss, and tinnitus, and the appeal is dismissed.


ORDER

The appeal is dismissed.



		
DELYVONNE M. WHITEHEAD
	Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


